DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No.: US 2017/0038643 A1, “Huang”) in view of Hasegawa et al (US Publication No.: US 2008/0024705 A1, “Hasegawa”).
Regarding Claim 1, Huang discloses a display device (Figure 7) comprising:
A first substrate comprising a first transparent substrate, a grid-shaped insulating film located above the first transparent substrate and defining an opening, and a pixel electrode located in the opening (Figure 7, first transparent substrate 102, grid-shaped insulating film 300b, having an opening at the location of the pixel electrode 104);
A second substrate comprising a second transparent substrate having a side surface (Figure 7, second transparent substrate 200 has a side surface facing the first transparent substrate 102); and
A liquid crystal layer located between the first substrate and the second substrate, and containing a stripe-shaped polymer extending in a first direction and a liquid crystal molecule (Figure 7, stripe-shaped polymer 440, liquid crystal molecule 430), wherein
The liquid crystal layer contains a first polymer in an area overlapping the insulating film and a second polymer in an area overlapping the opening (Figure 7, first polymer 510 (as seen in Figure 2), second polymer 520 (as seen in Figure 2)), and

Huang fails to disclose explicitly that the first and second substrates are transparent. Huang also fails to disclose a light-emitting element, wherein the second transparent substrate has a side surface facing the light-emitting element, and a common electrode overlaps the pixel electrode.
However, Hasegawa discloses a similar display device comprising a light-emitting element, where the first and second substrates are transparent, the second transparent substrate having a side surface facing the light-emitting element, and a common electrode overlapping the pixel electrode (Hasegawa, Paragraph 0053 discloses a light-emitting element, where Paragraphs 0024 and 0037 disclose that the first and second substrates are transparent substrates, and Figure 4 discloses a common electrode 208 overlapping a pixel electrode 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Huang to include a light-emitting element with transparent substrates and a common electrode overlapping a pixel electrode as disclosed by Hasegawa. One would have been motivated to include a light-emitting element with transparent substrates for the purpose of illuminating the entire display device (Hasegawa, Paragraphs 0053 and 0060). One would have been motivated to include a common electrode overlapping a pixel electrode for the purpose of controlling the alignment of the liquid crystal molecules via an electric field thereby achieving a vertical alignment mode of the display device (Hasegawa, Paragraph 0056). 

Regarding Claim 2, Huang in view of Hasegawa discloses the display device of claim 1, wherein the first polymer includes a first portion extending in a direction different from the first direction, the second polymer includes a second portion extending in a direction different from the first direction, and a density of the first portion is higher than a density of the second portion (Huang, Figure 7, each first polymer 510 and second polymer 520 (as seen in Figure 2) have at least first and second portions that extend downward, where the first portion has a higher density than the second portion; Paragraph 0034).

Regarding Claim 3, Huang in view of Hasegawa discloses the display device of claim 2.

However, Hasegawa discloses a similar device where the first substrate further comprises a scanning line, a signal line crossing the scanning line, and a switching element electrically connected to the scanning line and the signal line, and the insulating film is an organic insulating film and overlaps the scanning line, the signal line and the switching element (Hasegawa, Figure 2, switching element 104, scanning line 101, signal lines 105a, organic insulating film 109; Paragraph 0035). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Huang to including scanning and signal lines and a switching element as disclosed by Hasegawa. One would have been motivated to do so for the purpose of being able to apply a voltage to the scanning lines without interference from other lines and electrodes of the display (Hasegawa, Paragraph 0056).

Regarding Claim 4, Huang in view of Hasegawa discloses the display device of claim 3.
Huang fails to disclose that the first substrate further comprises a first inorganic insulating film covering the scanning line and interposed between the scanning line and the signal line, and a capacitance electrode being in contact with the first inorganic insulating film in the opening.
However, Hasegawa discloses a similar device where the first substrate further comprises a first inorganic insulating film covering the scanning line and interposed between the scanning line and the signal line, and a capacitance electrode being in contact with the first inorganic insulating film in the opening (Hasegawa, Figure 2, inorganic insulating film 102, scanning line 101, signal lines 105a, where Paragraphs 0026-0027 disclose a capacitance electrode which is parallel to the scanning line and so must contact the first inorganic insulating film in the opening). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Huang to include a capacitance electrode as disclosed by Hasegawa. One would have been motivated to do so for the purpose of being able to apply a voltage to 

Regarding Claim 8, Huang in view of Hasegawa discloses the display device of claim 1, wherein the side surface extends in the first direction in planar view (Huang, Figure 7, the side surface of the second transparent substrate 200 extends in a first horizontal direction).

Regarding Claim 9, Huang in view of Hasegawa discloses the display device of claim 1, wherein the first polymer and the second polymer are formed of a same material (Huang, Paragraph 0034 discloses that the first and second polymer layers 510 and 520 are formed of the same material 440).

Regarding Claim 10, Huang in view of Hasegawa discloses the display device of claim 1, wherein the first polymer includes a first portion branching off from a portion extending in the first direction, the second polymer includes a second portion branching from a portion extending in the first direction, and a length of the first portion is greater than a length of the second portion (Huang, Figure 2 discloses vertical first portions branching off from the first polymer 510 extending in a first horizontal direction toward layer 300, which are proportionally greater than a length of the second portion that move diagonally upward from a horizontal segment of the second polymer 520).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hasegawa in further view of Kato (US Publication No.: US 2018/0248031 A1).
Regarding Claim 5, Huang in view of Hasegawa discloses the display device of claim 4.
Huang fails to disclose that the first inorganic insulating film and the insulating film are interposed between the scanning line and the capacitance electrode, and the insulating film is interposed between the signal line and the capacitance electrode.
However, Kato discloses a similar device where the first inorganic insulating film and the insulating film are interposed between the scanning line and the capacitance electrode, and the insulating film is interposed between the signal line and the capacitance electrode (Kato, Figures 4-5, first inorganic insulating film 14, insulating film 15, scanning line 11, signal line 12, capacitance electrode 20, opening Cb).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insulating films as disclosed by Huang to have a particular arrangement as disclosed by Kato. One would have been motivated to do so for the purpose of improving liquid crystal transmittance thereby displaying an improved image (Kato, Paragraph 0057). 

Regarding Claim 6, Huang in view of Hasegawa discloses the display device of claim 5.
Huang fails to disclose that the first substrate further comprises a second inorganic insulating film interposed between the capacitance electrode and the pixel electrode.
However, Kato discloses a similar display where the first substrate further comprises a second inorganic insulating film interposed between the capacitance electrode and the pixel electrode (Kato, Figures 4-5, second inorganic insulating film 21, capacitance electrode 20, pixel electrode 23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insulating films as disclosed by Huang to have a particular arrangement as 

Regarding Claim 7, Huang in view of Hasegawa and Kato discloses the display device of claim 6.
Huang fails to disclose that the second substrate does not comprise a light-shielding layer at positions overlapping the scanning line and the signal line. 
However, Hasegawa discloses a similar display device where the second substrate does not comprise a light-shielding layer at positions overlapping the scanning line and the signal line (Hasegawa, Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Huang such that the second substrate does not comprise a light-shielding layer at a position overlapping the wiring line as disclosed by Hasegawa. One would have been motivated to do so for the purpose of adapting a color filter on array structure instead (Hasegawa, Paragraph 0074). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871